IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                             United States Court of Appeals
                                                                      Fifth Circuit

                                No. 05-51096
                                                                   F I L E D
                              Summary Calendar                    September 12, 2007

                                                                Charles R. Fulbruge III
                                                                        Clerk
UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

MARICELA MENDOZA

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 2:03-CR-825-ALL


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Maricela Mendoza appeals the 180-month sentence imposed following her
conviction for one count of theft from a health care benefit program and two
counts of money laundering. Mendoza argues that her guidelines calculations
were improper. She contends that the district court erred by finding that her
crimes harmed the solvency of a financial institution and adjusting her offense
level in accordance with U.S.S.G. § 2B1.1(b)(13). Mendoza does not cite to a case
that squarely supports her assertion that the disputed adjustment was

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 05-51096

erroneous. Consequently, she has not shown that the district court plainly erred
when calculating her guidelines sentencing range.        See United States v.
Valenzuela-Quevedo, 407 F.3d 728, 732-33 (5th Cir. 2005); United States v. Hull,
160 F.3d 265, 272 (5th Cir. 1998).
      Mendoza also contends that her sentence, which exceeds the pertinent
guidelines range, is unreasonable. This argument is unavailing. The district
court gave adequate valid reasons to support its choice of sentence, and the
degree of departure was not unreasonable. See United States v. Armendariz, 451
F.3d 352, 358 (5th Cir. 2006); United States v. Smith, 440 F.3d 704, 706-07 (5th
Cir. 2006).
      Mendoza has shown no error in connection with her sentence.
Accordingly, the judgment of the district court is AFFIRMED.




                                       2